EXHIBIT 10.1

 

[img1.jpg]


 

350 Campus Drive

Marlborough, MA 01752

 

April 11, 2006

 

Mr. Robert T. Dechant

2 Shasta Drive

North Reading, MA 01864

 

Dear Bob:

 

It is my pleasure to extend to you an offer of employment with 3Com Corporation
(“3Com” or the “Company”) as Senior Vice President, Sales and Marketing. You
will work out of the Company’s Marlborough, Massachusetts office and report to
the Chief Executive Officer. You will be designated by the Company as a Section
16 officer, and will be subject to the reporting requirements of Section 16 of
the federal Securities Exchange Act of 1934. Your start date is expected to be
April 18, 2006.

 

Your base salary will be $13,541.67, paid semi-monthly in accordance with the
Company’s regular payroll practices ($325,000.00 annualized). You will be
eligible to participate in the Company’s discretionary bonus program, 3Bonus.
Your 3Bonus target amount will be 60% of your base salary, currently payable
semi-annually. Payments under the 3Bonus plan are discretionary and are based on
various factors, including Company and individual performance. As with all of
the Company’s compensation and benefit plans, 3Com reserves the right to amend,
modify and/or terminate the 3Bonus Program at its discretion, subject to all
applicable laws and regulations.

 

In addition, you will be eligible to receive sales and margin based commission.
Your target sales commission on an annualized basis will be 40% of your base
salary, payable quarterly and in accordance with the Company’s regular payroll
practices. Your actual incentive compensation will be determined by the
achievement of certain sales and margin objectives to be established by the
Company. You will be entitled to the following guaranteed minimum incentive
compensation payments for the current fiscal quarter and the first three full
fiscal quarters following your start date: 75% of quarterly target incentive for
Q4 FY06 (prorated based on your start date); 75% of quarterly target incentive
for Q1 FY07; 50% of quarterly target incentive for Q2 FY07; and 25% of quarterly
target incentive for Q3 FY07. Except as otherwise provided herein, your
incentive compensation shall be governed by the terms and conditions of the
operative 3Com Sales Incentive Plan.

 



--------------------------------------------------------------------------------

Robert T. Dechant

Page 2

 

 

You will receive an employee stock option grant of 600,000 shares of 3Com common
stock subject to the necessary approvals; provided, however, that no stock
options shall be deemed to have been accepted until you have signed the
Company’s stock option agreement. The option price for the shares subject to
this initial grant will be the closing stock price of 3Com common stock on the
NASDAQ national market on the first Tuesday of the calendar month immediately
following your start date referenced above (i.e., May 2, 2006), or if the NASDAQ
national market is closed on that date, the closing stock price on the first
trading day following that date. Your stock option grant is subject to the terms
and conditions of the 3Com Corporation 2003 Stock Plan.

 

3Com also offers a competitive complement of benefits. You will be eligible to
accrue twenty (20) days of Paid Time Off per year, subject to the terms and
conditions of the Company’s Paid Time Off policy. 3Com also has eleven (11)
Company-recognized/assigned paid holidays and provides employees with two (2)
personal floating holidays. In addition, you will be eligible to participate in
the Company’s standard benefit plans, including Company-sponsored insurance
plans, the Company’s Employee Stock Purchase Program, and the Company’s 401(k)
Plan, subject to the terms and conditions of the policies and/or plan documents
governing those benefit programs. As a Section 16 officer of the Company, you
will be eligible to participate in benefit programs available to the Company’s
Section 16 officers including, without limitation, the Company’s Section 16
Officer Severance Plan (the “Section 16 Plan”), a copy of which is attached
hereto. On or about your start date, you will receive and be invited to execute
a Severance Benefits Agreement confirming your eligibility for severance
benefits under the Section 16 Plan and a Management Retention Agreement (“MRA”)
confirming your eligibility for severance benefits in the event of a Change of
Control of the Company, as defined under the MRA. The Compensation Committee of
the Company’s Board of Directors is in the process of reviewing the terms and
conditions of the MRA, a draft of which is attached hereto. The Company reserves
the right to amend, modify and/or terminate its benefit programs at its
discretion, subject to all applicable laws and regulations.

 

This offer of employment is conditioned upon your signing the attached
Restrictive Covenant Agreement regarding, among other things, confidentiality,
non-solicitation and assignment of inventions. In addition, this offer of
employment is contingent upon your providing the Company with documentation of
your ability to work in the United States, as required by the federal
Immigration Reform and Control Act, no later than three (3) days after your
start date. This offer is also contingent upon the successful result of a
background investigation. You will be required to sign an authorization for this
purpose as part of the Company’s employment application form, if you have not
done so already. Providing false or fraudulent information to the Company may
result in withdrawal of the offer or termination of employment, if hired.

 

While we are confident that we will have a mutually beneficial employment
relationship, your employment with 3Com is on an at-will basis. This means that
both you and 3Com can terminate the employment relationship at any time, for any
reason or no reason, without notice. Nothing in this offer letter is intended to
or shall be construed as a contract of employment for any fixed time period.

 

 



--------------------------------------------------------------------------------

Robert T. Dechant

Page 3

 

 

The terms and conditions of this offer letter supersede any previous written or
verbal representations concerning conditions of employment. This offer of
employment is valid for a period of five (5) working days from the date of this
offer letter.

 

Please confirm your acceptance by signing and returning this letter. By signing
this offer letter, you represent that you are not subject to any restrictions or
covenants that would prevent or impede your performance of the duties and
responsibilities of your position with 3Com and that your employment with 3Com
will not violate or conflict with the terms of any employment, non-competition
or other agreement with any previous employer or other entity.

 

Let me close by reaffirming our belief that the skill and background you bring
to 3Com will be instrumental to the future success of the Company. 3Com believes
that the single most important factor in our future success is our people. I
look forward to working with you.

 

Sincerely,

 

/S/ SUSAN H. BOWMAN

Susan H. Bowman

Senior Vice President, Human Resources

 

I accept 3Com’s offer of employment based on the terms and conditions described
in this offer letter.

 

 

/S/ ROBERT T. DECHANT

April 13, 2006

Robert T. Dechant

Date

 

 

 

 

 

 